Title: To Benjamin Franklin from William Vernon, Jr., 12 May 1779
From: Vernon, William Jr.
To: Franklin, Benjamin


Sir
Bordeaux 12th of May 1779
In February 1778 I embarked with the honble. John Adams Esqr. on board the American Frigate the Boston for France, for the purpose of acquiring a competent knowledge of the Language, manners, customs, manufactures, exports & imports of this Kingdom. I arrived here in April following; and having found, after three Months experience, that the frequent & inevitable company of those who spoke my native Tongue prevented one of the principal & most essential motives of my voyage being answered, I retired into the Country, where I remained ’till the end of February last. It being, Sir, the intention of my Father that I should enter into a Counting-House for twelve or eighteen months, & I myself being sensible that it is the only means of gaining a knowledge of the Commerce of France, I have made the strictest enquiry for the House of the greatest reputation & most extensive correspondence here; from which it appears that that of Messrs. Feyers freres is upon the most solid foundation & the best adapted in every respect to the ends which I seek. But the improbability of an admittance into it without proper letters of recommendation deters me from attempting it, and (join’d to an ardent desire that I have to execute as soon as possible the views with which I left my native Country & to answer as far as in me lays the expectations of a Parent) induces me to take the Liberty of addressing you upon this subject & of desiring (through the medium of a letter with which I was honored to you by the Honble. John Handcock Esq) that you would take the trouble of writing a few lines to those Gentlemen in my behalf, & of engaging Mr. Le Grand the American Banker, who is a particular Correspondent of theirs, to give them a line in my favour.
I flatter myself, Sir, that you will not hesitate to comply with my request, when you reflect that you will render essential service to one whom a continued remorse disquietes for the loss of that time which ought to be employed in acquiring some knowledge that may make him a fit member for Society, & may qualify him for rendering some service to his Country which will ever be his chief ambition. I beg, Sir, that you will excuse this freedom & accept of the assurance of the most sincere respect & the sentiments of esteem with which I have the honor to be Sir your most obet. & most hlb servant
William Vernon JUNR.
 
Addressed: A son Excellence / Benjamin Franklin Ecuyer / Plénipotentiaire des Etats Unis / de l’Amerique / à Paris
Notation: William Vernon junr. Bordeaux 12. May 1779.
